Citation Nr: 0423704	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for residuals of an 
inguinal hernia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder as secondary to a service-connected back disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1972 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
in part from a July 1997 RO decision which denied entitlement 
to a compensable rating for residuals of an inguinal hernia 
and also found that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right knee disability, and in part from a September 1998 RO 
decision which denied service connection for a psychiatric 
disorder as secondary to a service-connected back disability 
and also denied a TDIU rating.  

The present Board decision addresses the issues of 
entitlement to a compensable rating for residuals of an 
inguinal hernia, whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right knee disability, and entitlement to service connection 
for a psychiatric disorder as secondary to a service-
connected back disability.  The claim for a TDIU rating is 
the subject of the remand at the end of the decision.  This 
issue is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

There appears to be a claim pending for an increase on the 
disability rating assigned for the veteran's service-
connected back condition.  In his June 1998 substantive 
appeal, and in various statements received since that time, 
he has alleged his back condition has worsened.  This issue 
is REFERRED to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's residuals of an inguinal hernia do not 
include recurrence or malignancy, and he has no special 
complaints regarding the hernia.

2.  In a March 1983 decision, the Board denied the veteran's 
claim for service connection for a right knee disability.  
Evidence received since that time is cumulative or redundant, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 

3.  The veteran currently has a psychiatric disorder which is 
due to his service-connected back disability. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of an 
inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2003).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right knee 
disability, and the March 1983 Board decision remains final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A psychiatric disorder is proximately due to or the 
result of a service-connected back disability.  38 C.F.R. 
§ 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1972 to December 1975.  

In a VA examination given in July 1976, the veteran was found 
to have a low back strain and a left thigh hernia.  In 
September 1976, the RO granted service connection for a right 
inguinal hernia, and assigned a noncompensable rating for the 
condition.

In March 1983, the Board issued a decision denying a claim 
for service connection for a right knee disability.  The 
veteran did not appeal this decision, and it became final.

In a private medical letter dated in June 1992, Dr. Rafael 
Heal stated that the veteran was suffering from chronic 
lumbar strain with pain in both sides of his low back which 
radiated to his right leg.  He also indicated that the 
veteran was suffering from hand tremors which might be an 
indication of the presence of an anxiety disorder.

In July 1996, the veteran filed his claims for service 
connection for a right knee disability and for a compensable 
rating for his service-connected residuals of an inguinal 
hernia.

In a medical certificate dated in December 1996, Dr. Narciso 
Reyes stated that the veteran had been under his care for the 
previous two weeks for suspicion of a right inguinal hernia.  

In January 1997, the veteran was given a VA general medical 
examination.  It was noted that he had developed a right 
inguinal hernia in 1977 after lifting heavy objects.  He 
reported the presence of a foreign body in his right knee 
since 1973.  He also reported the presence of a 
neuropsychiatric condition and tremor in his hands since 
1976.  He had current complaints which included tremor of his 
hands, discomfort in the right inguinal region, a tingling 
sensation with numbness and pain in his right knee, insomnia, 
and a poor appetite.  On physical examination, he indicated 
pain in the suprapubic region and was found to have a 
bilateral inguinal reducible hernia, which was tender on the 
right side.  Pertinent diagnoses were bilateral inguinal 
reducible hernia which was symptomatic on the right side and 
a neuropsychiatric condition.

In July 1997, the veteran was given a right knee magnetic 
resonance imaging (MRI) test which yielded an impression of 
no definite evidence of medial meniscal tear, along with 
other incidental findings.  

In a private medical letter dated in September 1997, Dr. 
Lidia Garib-Garcia indicated that the veteran was receiving 
evaluation and treatment for right knee stiffness and edema, 
with effusion shown on MRI; a history of bilateral inguinal 
hernia, with right greater than left; and suspected post-
traumatic stress reaction.  It was recommended that he handle 
lighter loads and have more assistance in his employment 
duties.

In a private medical letter dated in September 1997, Dr. 
Miguel de Jesus Ramos indicated that the veteran had been 
followed by him for a right inguinal hernia.  It was noted 
that the veteran had a small to moderate size hernia in his 
right groin area which had been slowly enlarging.

In a private medical letter dated in September 1997, Dr. Heal 
stated that he had treated the veteran during the previous 
three years for an anxiety condition, gastroesophageal reflux 
disease, and low back pain.

In a private medical letter dated in November 1997, Dr. Ramos 
stated that he had been following the veteran since February 
1997 for a right inguinal hernia.  It was noted that the 
veteran had been resisting surgery due to the small size of 
the hernia.  Recently the hernia and its symptoms had become 
more prominent, and it was noted that surgery would be 
required soon.  

In private medical letters dated in December 1997, Dr. 
Gerardo Tejedor stated that the veteran had a severe low back 
condition and also presented depressive complaints secondary 
to the back condition.  It was noted that the veteran had 
recently undergone hernia surgery.  

Private medical records from Dr. Livia Rivera from late 1997 
and early 1998 show the veteran complaining of right knee 
pain and indicating that his right knee locked up on 
occasion.  He said he had experienced right knee pain since 
the summer of 1974 when the knee was wounded by a piece of 
metal from a mortar.  Right inguinal pain was also indicated 
during this time.  In a March 1998 letter, Dr. Rivera stated 
that the veteran's back, right knee, and depression problems 
precluded him from being able to work any longer.

In a March 1998 Civil Service Retirement System report, 
following discussion of the veteran's back disability, he was 
diagnosed with depression secondary to low back pain with 
degenerative joint disease and acute cervical strain.

In May 1998, the veteran was given a VA mental disorders 
examination.  This examination was given for purposes of 
determining the existence of any relationship between any 
psychiatric condition and the veteran's service-connected 
back disability.  It was noted that the veteran's claims 
folder and medical records were reviewed prior to the 
examination.  It was indicated that the veteran had not 
experienced any hospitalizations for a neuropsychiatric 
condition, and had only received regular psychiatric 
treatment beginning in 1997.  He indicated that he 
experienced problems managing his anger, and had reacted 
violently and impulsively when he was angry or depressed.  
Following physical examination as well as consideration of a 
June 1998 Social and Industrial Field Survey, the examiner 
opined that the veteran's emotional condition was not totally 
related to his back condition.  It was noted that when he was 
experiencing back pain it was normal for him to feel 
increased irritability, but his overall emotional condition 
was not due to his back problems alone.  It was stated that 
his personality characteristics were more of an influence 
than anything else.  Diagnoses were depression not otherwise 
specified, alcohol abuse, and borderline personality.  

In a June 1998 Social and Industrial Field Survey, the 
veteran indicated complaints of chronic insomnia, hand 
tremors, and feelings of anxiousness and depression.  He 
stated that his physical limitations prevented him from 
performing the same duties at work that he used to do.  It 
was noted that he helped out some with the house chores and 
accompanied his wife occasionally on outings.  

In December 1998, Dr. Tejedor performed a private psychiatric 
evaluation on the veteran.  He indicated that he was not 
currently employed, and was extremely nervous and did not 
sleep well.  He said he was frustrated because his back pain 
limited him in what he was able to do.  He reported that he 
currently had back pain and rigidity in his right knee which 
caused him to have to use a cane when walking.  He said that 
he experienced nightmares and insomnia, and was retired but 
tried to help out with the household chores.  Following 
objective examination, he was diagnosed with anxiety disorder 
with depressive features, and rule out major depression.  Dr. 
Tejedor opined that the veteran's mental condition was 
connected to his military service.
  
In a private medical letter dated in August 1999, Dr. Tejedor 
stated that he had been treating the veteran for the previous 
two years.  He stated that the veteran had sustained an 
injury to his back during service when he rappelled from a 
helicopter, and was now suffering from severe depression and 
insomnia as secondary effects of his back condition.  Dr. 
Tejedor said he could find nothing to relate the veteran's 
nervous condition to except for his military service.

In a private medical letter dated in August 1999, Dr. Mark 
Peters indicated that he was presently treating the veteran.  
He reported that the veteran was suffering from major 
depression, tremors, and muscle spasms as a result of his 
back condition.  The veteran was about to begin physical 
therapy at this time.

In private medical records dated in May 2002, Dr. Tejedor 
noted that he had diagnosed the veteran with a nervous 
disorder that was secondary to his service-connected back 
disability.  It was indicated that he suffered from insomnia, 
lack of interest in things, hand tremors, easy 
distractability, concentration problems, a low self-esteem, 
isolation, and multiple somatic complaints.  Dr. Tejedor's 
diagnosis was major recurrent depression.  

In May 2002, the veteran was given a VA examination regarding 
his right knee.  He reported that his knee was injured by 
shrapnel while he was in the military.  He said he had a scar 
from the injury, and had constant pain in the knee.  He 
stated that his knee locked up occasionally, and also gave 
way occasionally and caused him to almost fall.  He indicated 
that he used a one-point cane, and had occasional swelling in 
the knee and sensations of warmth.  He further stated that 
the knee was unstable and was painful on the lateral inferior 
aspect.  He was currently using medication every day for the 
knee.  He indicated that he was independent in activities of 
daily living.  Following physical examination, the examiner's 
diagnosis was history of right leg contusion below fibular 
head lateral right leg.  There were no findings of 
abnormalities in the right knee.  The examiner opined that 
the contusion to the right lateral knee had not caused any 
knee pathology.  It was noted that there was no evidence of a 
knee disability in the veteran's service medical records.

In a private medical letter dated in August 2002, Dr. Rivera 
stated that the veteran had been experiencing low back pain 
since injuries incurred during his military service.  She 
stated that as a result of this back pain, he had been unable 
to perform his work and had become chronically disabled.  She 
indicated that he had also been suffering from major 
depression secondary to his back disability.  She reported 
that his medical condition had become progressively worse and 
limited his daily life and activities.

Private medical records dated from 1997 to 2002 submitted by 
Dr. Ramos show treatment for a right inguinal hernia during 
this time period.  In February 1997, the veteran indicated 
tenderness in his right lower groin.  In May 1997, he was 
asymptomatic, and had a mild right groin bulge but no pain.  
In September 1997 he reported intermittent right groin 
tenderness, and in December 1997 he underwent a right 
inguinal hernia repair.  Following surgery he was noted as 
still having pain and swelling, but no erythema.  Treatment 
notes from May 2002 indicate that the repair was intact, and 
there were no palpable bulges.  Tenderness to touch over the 
right groin area was noted.

In July 2003, the veteran was given a VA examination 
regarding his right inguinal hernia.  It was indicated that 
his medical records and claims folder had been reviewed.  He 
reported no recurrence of his inguinal hernia following his 
December 1997 operation, and said he felt okay and had no 
special complaints.  There was no malignancy and no 
peritoneal tuberculosis.  On physical examination, there was 
no recurrence after the right inguinal hernia operation, and 
there was a small varicocele on the left side.  There was no 
evidence of ventral hernia and no evidence of residuals of 
malignancy.  The examiner's diagnoses were right inguinal 
hernia operation in December 1997 with no recurrence and no 
complaints, and a left varicocele which was not significant.

In July 2003, the veteran was given a VA mental disorders 
examination.  It was noted that his medical records and 
claims file had been reviewed.  He reported no 
hospitalizations on account of psychiatric illness, but said 
that he had been seen at the mental hygiene clinic since 2000 
and had also been treated by Dr. Tejedor, a private 
psychiatrist, since 1997.  He said he had been retired since 
1997 or 1998 and was currently on medication for psychiatric 
illness.  He reported that he experienced hand tremors, 
depression, anxiety, and insomnia.  He said he had 
experienced these problems since he left service.  He stated 
that he sometimes had difficulty remembering recent things 
and events.  Following objective examination, the examiner's 
diagnosis was generalized anxiety disorder.  The examiner 
noted that there were private medical opinions of record 
which indicated a relationship between a psychiatric disorder 
and the veteran's service-connected back disability.  Based 
on such considerations, it was opined that it was as likely 
as not that the veteran's neuropsychiatric condition was due 
to his service-connected back condition.  It was indicated 
that his diagnosed neuropsychiatric condition did not render 
him unemployable or affect his laboral capacities.  Instead, 
his employment capacity had been limited by his physical 
limitations.



II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004) (Pelegrini II), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, that notice was not provided 
at the time of the initial AOJ decision since it was 
impossible to do so (the law was not passed until a few years 
after the rating decisions on appeal).  However, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
This was accomplished via April 2002 and October 2003 
letters.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  

The April 2002 and October 2003 letters advised the appellant 
what information and evidence was needed to substantiate 
these claims.  That letter also advised him what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the appellant.  In this way, he was 
advised of the need for him to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The various 
Supplemental Statements of the Case (SSOCs) (June 2002, July 
2002, June 2003, and August 2003) also notified the appellant 
of the information and evidence needed to substantiate the 
claims.

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to these claims.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided where necessary under the 
circumstances of the case.  Service, VA, and private medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  



A.  Compensable rating for residuals of an inguinal hernia

The veteran seeks a compensable rating for postoperative 
residuals of a right inguinal hernia.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski , 1 Vet.App. 589 (1991).  However, in a claim for 
an increased rating, the present level of disability is of 
primary concern, and the more recent evidence is generally 
the most relevant.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A 10 percent rating is assigned for an inguinal hernia which 
is postoperative recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent rating is assigned 
for an inguinal hernia which is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  38 C.F.R. § 4.114, Code 
7338.

The evidence shows that in December 1997 the veteran had 
surgical repair of a right inguinal hernia.  The recent 
evidence, including the 2003 VA examination, shows no actual 
recurrence of the hernia, nor is there any evidence of the 
need for a truss or belt.  Rather, the evidence shows only 
some discomfort in the form of tenderness at the site of the 
prior hernia operation.  Private records from 2002 show an 
intact repair with no palpable bulges, and at his 2003 
examination the veteran had no complaints, and there was no 
recurrence and no malignancy.  The Board finds that such 
evidence does not meet the requirements for a compensable 10 
percent rating under Diagnostic Code 7338.


The preponderance of the evidence is against the claim for a 
compensable rating for postoperative residuals of a right 
inguinal hernia.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

B.  New and material evidence to reopen a claim for service 
connection for a right knee disability

A Board decision in March 1983 denied service connection for 
a right knee disability.  Such decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence has been submitted since then, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

In July 1996, the veteran applied to reopen the previously 
denied claim for service connection for a right knee 
disability.  As applicable to the present appeal, "new and 
material evidence" means evidence not previously submitted 
to VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran applied to 
reopen his claim prior to this date, and thus the new version 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); (38 C.F.R. § 3.156(a) (2003).]

At the time of the Board's 1983 decision, service medical 
records as well as post-service medical records were of 
record.  The Board found that service medical records did not 
show the existence of a chronic right knee disability during 
service, and such disability was also not shown to be 
currently present.  Thus the claim for service connection for 
a right knee disability was denied.

Medical evidence received since the Board's 1983 decision 
includes outpatient records from 1997 in which the veteran 
complained of pain and numbness in his knee with stiffness, 
edema, and effusion being found; a 1997 MRI which found no 
definite evidence of a medial meniscal tear; complaints of 
rigidity and locking up in the knee in outpatient records 
from 1998; and a 2002 VA examination in which constant pain 
in the knee was indicated as well as locking up and giving 
way.  He also said the knee was unstable and occasionally was 
swollen and produced sensations of warmth.  The examiner 
found no abnormalities in the right knee, and noted that 
service medical records were negative for evidence of a right 
knee disability and there did not appear to be any knee 
pathology which was related to an in-service injury.

While some of this additional evidence is new in that it 
suggests the existence of a right knee disability which was 
not shown at the time of the Board's 1983 decision, the 
additional evidence submitted is not material, as it does not 
show the presence of a current right knee disability which is 
related to any incident of service.  The only opinion on such 
matter is that expressed by the 2002 VA examiner, who found 
no existing knee pathology resulting from any in-service 
right knee contusion.  "Diagnoses" in the private medical 
records are merely right knee pain.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Such evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection.  
38 C.F.R. § 3.156.

Since the Board's 1983 decision, the veteran has again 
asserted that he has a right knee disability which is 
attributable to service; however, this assertion was 
previously considered and is not new evidence.  Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  Moreover, as a 
layman the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and his 
statements on such are not material evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 
The Board concludes that new and material evidence has not 
been submitted since the 1983 Board decision.  Thus the claim 
for service connection for a right knee disability is not 
reopened, and the 1983 Board decision remains final.

C.  Service connection for a psychiatric disorder as 
secondary to a service-connected back disability

There is no evidence of a psychiatric disorder during the 
veteran's 1972 to 1975 active duty or for many years later, 
and thus there is no basis for direct service connection for 
such condition.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

The veteran claims service connection for a psychiatric 
disorder as secondary to his service-connected back 
disability.  Secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet.App. 439 (1995). 

The Board notes that the veteran has been diagnosed with 
various psychiatric disorders over the past few years.  These 
diagnoses include a neuropsychiatric condition, depression, 
and generalized anxiety disorder.  Regarding the etiology of 
the veteran's psychiatric disorder, a 1998 VA examiner found 
that such condition was not related to the veteran's back 
disability alone, but appeared to be primarily the result of 
personality characteristics.  However, subsequent VA and 
private medical evidence has related the veteran's 
psychiatric disorder to his service-connected back 
disability, including several private physicians and the most 
recent VA examiner.    

In light of such opinions, the Board finds that the medical 
evidence is at least approximately balanced on the question 
of whether a psychiatric disorder is the result of a service-
connected back disability.  Under such circumstances, the 
veteran is given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  Thus the Board finds that the veteran's 
psychiatric disorder is due to his service-connected back 
disability.  The condition is proximately due to or the 
result of the service-connected back disability, and 
secondary service connection for a psychiatric disorder is 
warranted.


ORDER

A compensable rating for residuals of an inguinal hernia is 
denied.

The application to reopen a claim for service connection for 
a right knee disability is denied.

Secondary service connection for a psychiatric disorder is 
granted.


REMAND

The remaining issue on appeal is entitlement to a TDIU 
rating.  As noted above, the Board has now granted secondary 
service connection for a psychiatric disorder.  Thus the 
veteran may be eligible for a TDIU rating under the schedular 
standards of 38 C.F.R. § 4.16(a) after a percentage 
disability evaluation is assigned for the condition.  The RO 
must now assign a percentage disability evaluation for the 
service-connected psychiatric disorder, following which it 
must review the claim for a TDIU rating.   

Accordingly, the TDIU issue is remanded to the RO for the 
following action:

1.  The RO should assign a percentage 
disability evaluation for the veteran's 
service-connected psychiatric disorder.

2.  Then (and after assuring compliance 
with the notice and duty to assist 
provisions of the law) the RO should 
review the remaining appellate issue of 
entitlement to a TDIU rating.  If that 
benefit is denied, the veteran should be 
provided a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



